     Case 1:17-cv-01803-PGG-KNF Document 113 Filed 01/04/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

 BYTEMARK, INC.,

          Plaintiff,

     v.                                                Case No. 1:17-cv-01803-PGG

 XEROX CORP., ACS TRANSPORT
 SOLUTIONS, INC., XEROX
 TRANSPORT SOLUTIONS, INC.,
 CONDUENT INC., and
 NEW JERSEY TRANSIT CORP.,

     Defendants.


                               CERTIFICATE OF SERVICE

       The undersigned certifies that on January 4, 2021, Plaintiff’s Response in Opposition to

Defendants’ Motion to Compel and Motion for Protective Order, Exhibits D-I, and Declaration

of Anya Engel were served via e-mail on counsel of record at the following email addresses:


dcawley@mckoolsmith.com
ddehoney@mckoolsmith.com
amoore@mckoolsmith.com
mrabinowitz@mckoolsmith.com
dsochia@mckoolsmith.com

                                        /s/ Anya Engel
                                          Anya Engel
